Citation Nr: 0703472	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-22 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable evaluation for service-
connected low back strain.

4.  Entitlement to an increased evaluation for service-
connected left elbow epicondylitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to October 
1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO).


FINDINGS OF FACT

1.  The veteran's service medical records show no evidence of 
hearing loss or tinnitus in service or at service separation.

2.  The veteran does not have a hearing disability for VA 
purposes.

3.  Tinnitus is related to the veteran's period of military 
service.

4.  For the period May 28, 2003, to September 25, 2003, the 
veteran's 
service-connected low back strain was manifested by 
subjective complaints of pain, but without limitation of 
motion, pain on motion, or incapacitating episodes.

5.  The veteran's service-connected low back strain is 
manifested by complaints of pain, but without limitation of 
motion, muscle spasm, guarding, localized tenderness, or 
vertebral body fracture with loss of 50 percent or more of 
the height.

6.  The veteran's service-connected left elbow epicondylitis 
is manifested by mild incomplete paralysis, but without 
limitation of motion.




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in, or aggravated by, 
active military service, nor can hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.309, 3.385 (2006).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  The criteria for a compensable evaluation for service-
connected low back strain, for the period May 28, 2003 to 
September 25, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).

4.  The criteria for a compensable evaluation for service-
connected low back strain, for the period beginning September 
26, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2006).

5.  The criteria for an increased evaluation for service-
connected left elbow epicondylitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8616 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
and increased evaluations, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claim, a letter dated in June 2003 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. 


Principi, 16 Vet. App. 183, 187 (2002).  The veteran's 
service medical records and VA medical treatment records have 
been obtained; the veteran has not identified any pertinent 
private medical records.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The veteran was also accorded VA examinations in 
September 2003 and September 2004.  38 C.F.R. § 3.159(c)(4).  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Once service connection has been granted, disability ratings 
are determined by the application of the VA's Schedule for 
Rating Disabilities (Schedule), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2006).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Hearing Loss

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran was a paratrooper during service.  His service 
medical records do not show clinical evidence of a hearing 
disability for VA purposes, as defined by 38 C.F.R. § 3.385, 
at any time during active duty service.  Nevertheless, 
service connection for hearing loss can still be established 
if medical evidence shows that a current impaired hearing 
disability is actually due to incidents during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

However, the medical evidence of record does not show that 
the veteran currently has impaired hearing that constitutes a 
disability for VA purposes.  In this case, the only 
postservice audiological evaluation of record, conducted in 
September 2004, shows the veteran's hearing loss to be 
normal, bilaterally, with no auditory thresholds at 26 
decibels or greater, and with speech recognition scores of 94 
percent or above.  Absent evidence showing a current hearing 
disability for VA purposes, service connection for hearing 
loss is not warranted.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Tinnitus

The veteran's service personnel records reveal that he was a 
paratrooper in service.  Although the veteran's service 
medical records show no evidence of tinnitus in service, the 
veteran reported during his September 2004 VA examination 
that he began to experience tinnitus in 1997.  He also stated 
that the tinnitus he currently experienced was constant and 
bilateral.  While the VA examiner could not match the 
tinnitus during the auditory evaluation, and stated that an 
opinion as to whether the veteran's tinnitus was related to 
service could not be provided without resorting to 
speculation, exposure to acoustic trauma was conceded by the 
VA examiner based on the veteran's service as a paratrooper.

The evidence is in equipoise regarding the veteran's claim.  
As noted above, the veteran's tinnitus could not be matched 
during the VA examination, and the VA examiner could not 
provide a positive nexus opinion without resorting to 
speculation.  However, it was conceded that the veteran 
sustained acoustic trauma while in the military, the veteran 
reported having had tinnitus beginning in 1997, while still 
in service, and he denied any postservice occupational or 
recreational noise exposure.  Additionally, the Board notes 
that tinnitus is only determinable by subjective reporting; 
there is no objective "test" for tinnitus.  Accordingly, 
the benefit of the doubt has to be considered, as there is an 
approximate balance of positive and negative evidence 
regarding the merits of this issue.  See Gilbert, 1 Vet. App. 
at 55.  With reasonable doubt resolved in the veteran's 
favor, service connection for tinnitus is warranted.

Low Back Strain

Service connection for lumbosacral strain was granted by a 
rating decision in March 2000, and a 10 percent evaluation 
was assigned effective October 18, 1999, under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5295.  The Schedule 
with regard to diseases and injuries of the spine was revised 
during the course of the veteran's appeal.  These changes 
became effective on September 26, 2003.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002); 68 Fed. Reg. 51454-58 
(Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2006).  The veteran was advised of all of the relevant 
regulations, including the amended regulations, in the April 
2004 Statement of the Case.  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327, 
1328-29 (Fed. Cir. 2003).

Prior to September 26, 2003, Diagnostic Code 5295, for 
lumbosacral strain, provided a noncompensable evaluation when 
there were slight subjective symptoms only, and a 10 percent 
evaluation when there was characteristic pain on motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  However, the 
criteria for a compensable evaluation have not been 
satisfied, as the only pertinent objective medical evidence, 
a September 2000 VA outpatient record, does not show that the 
veteran experiences characteristic pain on motion.  
Accordingly, a compensable evaluation under Diagnostic Code 
5295 is not warranted. 

The veteran's low back strain could also be rated under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  To that end, a 10 percent evaluation is warranted 
when limitation of motion is slight; a 20 percent evaluation 
when it is moderate, and a 40 percent evaluation when it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  The 
pertinent evidence of record dated prior to September 26, 
2003, does not show that the veteran experienced any 
limitation of motion of the lumbar spine.  Accordingly, a 
compensable evaluation under Diagnostic Code 5292 is not 
warranted. 

The Board has also considered other Diagnostic Codes relating 
to the spine, in effect prior to September 26, 2003.  
Diagnostic Codes 5285, 5289, and 5294, for residuals of a 
vertebra fracture, anklyosis of the lumbar spine, and 
sacroiliac injury and weakness, respectively, are not 
applicable in this case because the medical evidence of 
record does not show that veteran experiences these 
disorders.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289, 
5294, 5295 (2002).  

Although the September 2000 VA outpatient treatment record 
reported sciatica, with pain radiating down the veteran's 
left leg, this was the only episode of neurologic 
manifestations prior to the criteria revision for 
intervertebral disc syndrome prior to September 2002.  As 
intervertebral disc syndrome was not diagnosed, a compensable 
evaluation under Diagnostic Code5293 is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Although the veteran complains of low back pain, such pain 
was not shown to result in limitation of motion, weakness, 
excess fatigability, or incoordination that constituted 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45 (2006); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Schedule for intervertebral disc syndrome was revised 
effective September 2002, and assigned a new diagnostic code 
in 2003.  Compare 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002), with 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003).  
This criteria evaluates intervertebral disc syndrome either 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Because the September 2003 x-rays show that the 
veteran has narrowing of the T12-L1, L1-L2, and L5-S1 joint 
spaces, as well as compression deformity and anterior wedging 
of the L1 vertebral body, the Board has considered whether 
the veteran's service-connected low back strain would warrant 
a compensable evaluation under Diagnostic Code 5293, for 
intervertebral disc syndrome.  

To that end, a 10 percent disabling evaluation is assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks during the last 12 months; a 20 percent disabling 
evaluation, at least two weeks, but less than four weeks, 
during the past 12 months; a 40 percent disabling evaluation, 
at least four weeks, but less than six weeks, during the past 
12 months; and a 60 percent disabling evaluation, at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).  An "incapacitating episode" 
is defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician, and treatment by a physician.  Id. 
at Note 1.  Separate evaluations may be for application with 
respect to chronic orthopedic and neurological 
manifestations, by which is meant orthopedic and neurological 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id. at 
Note 2.

However, there is no evidence that the veteran has 
experienced "incapacitating episodes."  Although the 
veteran reported that he experienced flareups 4 or 5 times 
per week, lasting 15 to 20 seconds each, there is no 
documentation in the evidence of record that the veteran was 
either treated by, or prescribed bed rest by, a physician 
during these flareups.  As such, these flareups do not rise 
to the level of "incapacitating episodes" as described in 
the criteria for Diagnostic Code 5243 stated above.  
Additionally, neurological manifestations due to the 
veteran's service-connected back disorder have not been shown 
by the medical evidence.  Accordingly, a compensable 
evaluation under Diagnostic Code 5243 is not warranted.  

The revised criteria for low back strain became effective on 
September 26, 2003.  38 C.F.R. § 4.71, Diagnostic Code 5237 
(2006).  The evaluations are intended to be made whether or 
not symptoms such as pain, stiffness, or aching in the area 
of the spine affected by residuals of injury or disease have 
been shown.  

A 10 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, when the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or, when there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  Id.

A 20 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or, when the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, when the combined range of motion of the 
cervical spine is not greater than 170 degrees; or, when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71, Diagnostic Code 5237 (2006).  

A 40 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or, when 
favorable ankylosis of the entire thoracolumbar spine is 
shown.  Id.  A 50 percent disabling evaluation is assigned 
when unfavorable ankylosis of the entire thoracolumbar spine 
is shown.  Finally, a 100 percent disabling evaluation is 
assigned when unfavorable ankylosis of the entire spine is 
shown.  Id.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is from zero to 90 degrees, extension is 
from zero to 30 degrees, left and right lateral flexion are 
from zero to 30 degrees, and left and right lateral rotation 
are from zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id. at Note (2); see also 38 C.F.R. 
§ 4.71a, Plate V.

During the VA examination in September 2003, backward 
extension, forward flexion, rotation, and lateral flexion 
were all found as normal.  Accordingly, the September 2003 
examination shows that the veteran's combined range of motion 
of the thoracolumbar spine was 240 degrees.  Additionally, 
there is no evidence of muscle spasm, guarding, localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height.  Thus, the evidence does not support a 
compensable evaluation under the revised criteria.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5237.  Further, the September 2003 
examination report noted that there were no objective 
findings of pain, weakness, excess fatigability, 
incoordination, lack of endurance, or loss of range of motion 
with repetitive use, that would constitute functional loss.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 
206-7.

As noted above, the Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher, 4 Vet. App. at 60; 
see also 38 C.F.R. § 3.321(b)(1) (2006).  Although the 
veteran has reported low back pain, and there is evidence of 
space narrowing, compression deformity, and anterior wedging 
of the lumbar spine vertebra, the veteran has never sought 
surgery, nor otherwise been hospitalized for his low back 
strain.  Additionally, there is no evidence that the 
veteran's low back strain results in marked interference with 
his employment as a computer support technician.  Moreover, 
the schedular evaluations in this case are not inadequate.  A 
compensable rating is provided for certain manifestations of 
the service-connected low back disorder but the medical 
evidence reflects that those manifestations are not present 
in this case.  The Board accordingly finds that the 
disability picture for the veteran's low back strain is not 
unusual or exceptional, and does not render impractical the 
application of the regular schedular standards.  Therefore, 
in the absence of such factors, the criteria for submission 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, the RO's 
decision not to refer this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
was correct.

Because the symptomatology required to satisfy the criteria 
for a compensable evaluation, under the pertinent regulations 
both prior to and subsequent to the noted revisions, have not 
been shown, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. at 49.

Left Elbow Epicondylitis

The veteran's left elbow epicondylitis is currently evaluated 
as 10 percent disabling under Diagnostic Code 8616.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8616 (2006).  Diagnostic 
Code 8616 sets forth the criteria for evaluation of neuritis 
of the ulnar nerve.  To that end, a 10 percent evaluation is 
warranted when there is mild incomplete paralysis and 
evaluations of 20 percent and 30 percent are warranted for 
moderate incomplete paralysis and severe incomplete 
paralysis, respectively.  Id.  

Words such as "mild," "moderate," and "severe" are not 
defined in the Schedule; rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 
38 C.F.R. § 4.6 (2006).  Additionally, in rating diseases of 
the peripheral nerves, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the ulnar nerve, which warrants a 50 
percent evaluation for the minor hand, contemplates the 
"griffin claw" deformity, due to flexor contraction of the 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers cannot spread the 
fingers (or reverse), cannot abduct the thumb; flexion of the 
wrist weakened.

In this case, the evidence of record does not support an 
evaluation greater than a 10 percent disabling for the 
veteran's service-connected left elbow epicondylitis under 
Diagnostic Code 8616.  On VA examination in September 2003, 
the veteran reported intermittent pain, stiffness, weakness, 
and locking of the left elbow.  However, the physical 
examination found that the veteran had no residuals from his 
surgery.  Thus, moderate incomplete paralysis not having been 
shown, an evaluation greater than 10 percent disabling is not 
warranted.

The Board has also considered other pertinent diagnostic 
codes to determine if a higher evaluation is available for 
the veteran's service-connected left elbow epicondylitis.  
Musculoskeletal disabilities of the elbow and forearm are 
detailed in Diagnostic Codes 5205 through 5213.  See 
generally 38 C.F.R. § 4.71a (2006).  However, based on review 
of the evidence of record, an evaluation greater than 10 
percent disabling is not warranted under Diagnostic Codes 
5205, 5209, 5210, 5211, 5212, or 5213, because there is no 
evidence that the veteran experiences impairment of the flail 
joint, nonunion or other impairment of the radius and ulna, 
or impairment of supination and pronation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5205, 5209-13.

Limitation of motion of the arm is addressed in Diagnostic 
Codes 5206, 5207 and 5208.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5206-08.  As the veteran is right handed, and his 
epicondylitis affects his left elbow, limitation of motion 
will be considered for the minor arm.  To that end, to merit 
a rating in excess of 10 percent evaluation, flexion of the 
arm must be limited to 90 degrees, extension of the arm must 
be limited to 75 degrees, or the range of motion must 
simultaneously show that flexion is limited to 100 degrees 
and extension is limited to 45 degrees.  Id.  On VA 
examination in September 2003, flexion and extension of the 
left arm were both normal, with the range of motion totaling 
145 degrees.  As these findings fail to satisfy the pertinent 
criteria, a rating in excess of 10 percent under Diagnostic 
Codes 5206, 5207, or 5208 is not warranted.

Further, although the veteran reported intermittent pain, 
weakness, stiffness, and locking, the September 2003 
examination report noted that there were no objective 
findings of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding that would constitute functional loss.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206-
7.

As noted above, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  38 C.F.R. 
§ 3.321(b)(1).  Although the veteran has consistently 
reported left arm pain, he has not required additional 
procedures for his left arm subsequent to the initial ulnar 
nerve transposition surgery, and the record does not show 
that he has otherwise been hospitalized for his left elbow 
epicondylitis.  Further, there is no evidence that the 
veteran's left elbow epicondylitis markedly interferes with 
his employment as a computer support technician.  Moreover, 
the schedular evaluations in this case are not inadequate.  A 
rating in excess of the 10 percent evaluation is provided for 
certain manifestations of the service-connected left elbow 
disorder but the medical evidence reflects that those 
manifestations are not present in this case.  Thus, the Board 
finds that the disability picture for the veteran's left 
elbow epicondylitis is not unusual or exceptional, and does 
not render impractical the application of the regular 
schedular standards.  Therefore, in the absence of such 
factors, the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, the RO's decision not to refer this 
issue to the Chief Benefits Director or the Director, 
Compensation and Pension Service was correct.

Because there is no evidence that the veteran has more than 
mild incomplete paralysis of the left arm, or limitation of 
motion in the left arm, the preponderance of the evidence is 
against his claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.

A compensable evaluation for service-connected low back 
strain is denied.

An evaluation in excess of 10 percent disabling for service-
connected left elbow epicondylitis is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


